Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 5, 1963 after a jury trial, convicting him of violation of the Public Health Law with respect to narcotic drugs, as a *697felony, and of the same crime, as a misdemeanor, and imposing sentence. Judgment affirmed. During his cross-examination the defendant was asked whether, on a prior occasion, he had been in possession of burglar’s tools. He answered in the affirmative, after his objection to the question had been overruled. On his redirect examination, he testified that the charge based on such possession had been dismissed after trial. In our opinion, while the question as put constituted error, nevertheless, under the circumstances here, and particularly in view of the clear evidence showing defendant’s guilt beyond a reasonable doubt, such error did not affect any substantial right of the defendant. Hence, the judgment should be affirmed without regard to the error (Code Grim. Pro., § 542). Beldoek, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.